STEPHENS, Chief Justice,
dissenting.
Respectfully, I dissent.
As the majority opinion states, KRS 242.125 is the controlling authority in this case. Section (1) of this statute contains four propositions. Inserting the facts of this case, KRS 242.125(1) states:
Proposition 1: In any county [Harlan County] in which the provisions of KRS 242.220 to 242.430 are applicable by reason of an election for the entire county having heretofore resulted in favor of prohibition [Harlan County has been “dry” since 1963], an election may be held in any city of the first four (4) classes [City of Cumberland — 4th class] in such county to take the sense of the people of the city as to the discontinuance of prohibition in the city. [City of Cumberland, wet/dry election— July 17, 1992.]
Proposition 2: For this purpose the election in the city shall not be deemed to be an election in the “same territory” as that in which the county-wide election was held within the meaning of Sub-section (5) of KRS 242.030. (Emphasis added.)
Proposition 3: If, at the election for a city, the majority of the votes cast are against prohibition [7/17/92 results: wet — 618 votes, dry — 550 votes], the vote makes KRS 242.220 to 242.430 [the prohibition enforcement statutes] inapplicable to the entire city,
Proposition Jy but this does not prevent an election from thereafter being held in any precinct of the city [Precinct C103B], SUBJECT TO THE PROVISIONS OF KRS CHAPTER 24-2, to take the sense of the people of the precinct as to the application of KRS 242.220 to 242.430 in the precinct. (Emphasis added.)
The majority opinion points to the language of the final proposition and states, “The foregoing language is too compelling to ignore. Avoidance of its meaning would require resort to rules of construction or the embrace of inexplicit references as decisive.” I agree completely that “the language is too compelling to ignore.” However, I would respectfully suggest that the majority has, in fact, avoided its meaning, and thereby fallen prey to its own admonition. Nowhere in the opinion does the majority address, explain, or even refer to the language in the statute that precinct elections are “subject to the provisions of Chapter 242.”
*637With respect to KRS 242.125(1) and the specific issue in this case, the plain language that makes a precinct election under this circumstance “subject to the provisions of KRS Chapter 242,” without more, means just what it says. Proposition 2, where the legislature unambiguously states that “for this purpose” (emphasis added) a city election “shall not be deemed to be an election in the same territory as that in which county-wide election was held,” is strong evidence of this. Obviously, the legislature felt a definite need to spell out that, under this circumstance, these two political subdivisions are not to be considered to be the “same territory.” The negative implication is that, under other circumstances, they are to be considered the same territory. If, as the majority argues, counties and cities are to be construed as manifestly distinct political territories, in the first place and for all purposes, then Proposition 2 is entirely superfluous. There simply would be no reason to add specific language to the statute to prevent the application of a provision (KRS 242.030(5)) that, by definition, already does not apply.
In the same vein, it makes no sense for the legislature to qualify precinct elections as “subject to the provisions of Chapter 242,” without excepting the time limitation of KRS 242.030(5) as a governing provision, unless it did not intend the three-year moratorium to govern. This reasoning is even more persuasive when KRS 242.125(1) is read in conjunction with KRS 242.1292.
KRS 242.1292 allows for precinct elections in second class cities where prohibition exists in all or part of the city, upon a showing of “economic hardship” in a precinct, as defined by subsection (10) of that statute. The important point, for purposes of construing KRS 242.125(1), is that subsection (3) of KRS 242.1292 expressly declares that a precinct election held pursuant to that statute “shall not be deemed to be an election in the same territory5 [as the election in the second class city] within the meaning of subsection (5) of KRS 242.030 ,..”1
This demonstrates rather conclusively, I believe, that when the legislature intends for the three-year moratorium not to be the rule, it explicitly says so. In my view, the inclusion of specific statutory language stating that in KRS 242.1292 precinct elections, the three-year moratorium does not govern, makes the omission of similar language in KRS 242.125(1) rather glaring.
The combined effect of (1) the plain meaning of the language that requires KRS 242.125(1) precinct elections to be “subject to the provisions of Chapter 242” and (2) the conspicuous absence of any language that the three-year moratorium does not govern, is irresistible. If the legislature intended for the basic rule of KRS 242.030(5) not to regulate precinct elections in KRS 242.125(1), it would have stated so in the statute, as it patently did in KRS 242.1292(3).
As the majority opinion observes, its conclusion that KRS 242.030(5) does not apply because a precinct within a city is not the “same territory” as the city, is consistent with parallel rulings of this Court in the past.2 However, “we should not adhere blindly to precedent, simply because it is precedent.” Howard v. Salyer, Ky., 695 S.W.2d 420 (1985) (Leibson, J., dissenting).
There exists no clear basis for a presumption (which is the gist of the majority opinion) that because counties, cities, districts, and precincts are singularly denominated in KRS 242.010(5) as a “territory,” that the legislature intended for each unit to be necessarily treated as a different territory. The purpose of Section 61 of the Kentucky Constitution was to provide for local option. *638Chapter 242 embodies the statutory scheme for implementing the intent of the delegates. At least twenty-four statutes make some reference to the concept of “territory.” It makes perfect sense for the legislature to use a generic term like “territory” to denominate any one of the politically autonomous units to which these twenty-four statutes apply. For the legislature to have separately identified “county, city, district, or precinct” each time the word “territory” appears in Chapter 242, would be cumbersome to the point of absurdity.
In sum, there is absolutely no evidence that the legislature intended to exempt precinct elections held pursuant to KRS 242.125(1) from the three-year moratorium in KRS 242.030(5). As demonstrated above, there is strong evidence to the contrary. Accordingly, I would reverse the judgment of the Harlan Circuit Court.
LEIBSON and SPAIN, JJ., join this dissenting opinion.

. KRS 242.1292(3) reads in full: The election shall be held in such precinct or precincts in the manner prescribed in KRS 242.010 to 242.040 and KRS 242.060 to 242.120. Such an election shall not be deemed to be an election in the "same territory” within the meaning of subsection (5) of KRS 242.030; provided, however, that no election on the same question shall be held in the same precinct or precincts more often than once every five (5) years.


. See, Long v. Smith, 281 Ky. 512, 136 S.W.2d 789 (1940) (city not "same territory” as dry county); Fuson v. Howard, 305 Ky. 843, 205 S.W.2d 1018 (1947) (precinct not "same territory” as dry county); and Ball v. Hill, Ky., 240 S.W.2d 628 (1951) (precinct not "same territory” as wet district).